UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------
In re:
                                                               Case No. 1-20-10903-MJK
EASTERN NIAGARA HOSPITAL, INC.,                                Chapter 11

                                    Debtor.
------------------------------------------------------------

                   NOTICE OF DEBTOR’S MOTION TO ENLARGE THE
                EXCLUSIVE PERIOD WITHIN WHICH THE DEBTOR MIGHT
               FILE AND SEEK APPROVAL OF A DISCLOSURE STATEMENT
                   AND PLAN AND SOLICIT ACCEPTANCES THEREOF

         PLEASE TAKE NOTICE, that the debtor in possession, Eastern Niagara Hospital, Inc.

(the “Debtor”), by its counsel, Barclay Damon LLP, will appear telephonically before the Hon.

Michael J. Kaplan, in the courtroom usually occupied by him at the United States Bankruptcy

Court, Robert H. Jackson U.S. Courthouse, Orleans Courtroom, 5th Floor, 2 Niagara Square,

Buffalo, New York 14202, on March 17, 2021 at 11:00 a.m.,(call-in 1-571-353-2300, courtroom

id 790038600# and security passcode 9999#) or as soon thereafter as counsel can be heard, seeking

the entry of an Order, pursuant to 11 U.S.C. Sections 1121(b) and (c), extending for an additional

90 days, until Thursday, June 3, 2021, the period within which the Debtor exclusively may file a

Chapter 11 disclosure statement and plan, and extending for an additional 90 days, until Monday,

August 2, 2021, the period within which the Debtor alone might solicit acceptances of such plan

(“Motion”).

         PLEASE TAKE FURTHER NOTICE, that any objections to the Motion shall be set

forth in a writing describing the basis therefor, which shall be filed with the Court and served by

first-class mail upon Barclay Damon LLP, Attn: Jeffrey A. Dove, Esq. and Beth Ann Bivona,

Esq., Barclay Damon Tower, 125 East Jefferson Street, Syracuse, New York 13202 as soon as

practicable.



22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 1 of 14
         PLEASE TAKE FURTHER NOTICE, any appearances must conform with the Court’s

Administrative Order, entitled In re: Court Proceedings During COVID-19 Public Health

Emergency, dated March 24, 2020, June 29, 2020, August 25, 2020, October 30, 2020, and

December 16, 2020 and available at https://www.nywb.uscourts.gov/court-coronavirus-covid-19-

news-and-updates.

         PLEASE TAKE FURTHER NOTICE, that the hearing may be adjourned from time to

time without notice to any creditor or other party-in-interest other than by announcement of the

adjourned date in open Court on the date of the hearing or any adjourned date thereof.

         PLEASE TAKE FURTHER NOTICE, that copies of the Application are available from

the Clerk of the United States Bankruptcy Court, Robert H. Jackson U.S. Courthouse, 2 Niagara

Square, Buffalo, New York 14202, via Pacer, http://pacer.psc.uscourts.gov, or from Barclay

Damon LLP.

 Dated:      February 26, 2021                     BARCLAY DAMON LLP
             Syracuse, New York                    Counsel for Debtor and Debtor In Possession

                                                   By:     /s/Jeffrey A. Dove
                                                   Jeffrey A. Dove, Esq.
                                                   Beth Ann Bivona, Esq.
                                                   Office and Post Office Address
                                                   Barclay Damon Tower
                                                   125 East Jefferson Street
                                                   Syracuse, New York 14302
                                                   Telephone: (315) 413-7112
                                                   Facsimile: (315) 703-7346
                                                   Email: jdove@barclaydamon.com
                                                   Email: bbivona@barclaydamon.com




22101492.1                               2
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 2 of 14
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------
In re:
                                                               Case No. 1-20-10903-MJK
    EASTERN NIAGARA HOSPITAL, INC.,                            Chapter 11

                                    Debtor.
------------------------------------------------------------

                    DEBTOR’S MOTION TO ENLARGE THE EXCLUSIVE
                 PERIOD WITHIN WHICH THE DEBTOR MIGHT FILE AND
                  SEEK APPROVAL OF A DISCLOSURE STATEMENT AND
                      PLAN AND SOLICIT ACCEPTANCES THEREOF

         Eastern Niagara Hospital, Inc. (“Debtor”), by its counsel, Barclay Damon LLP, hereby

moves this Court for the entry of an Order, pursuant to 11 U.S.C. Sections 1121(b) and (c),

extending for an additional 90 days, until Thursday, June 3, 2021, the period within which the

Debtor exclusively may file a Chapter 11 disclosure statement and plan, and extending for an

additional 90 days, until Monday, August 2, 2021, the period within which the Debtor alone might

solicit acceptances of such plan (the “Motion”). A proposed order is being filed and served

herewith as Exhibit A. In support of this Motion, the Debtor respectfully represents as follows:

                                               JURISDICTION

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.       Venue in this proceeding is proper and this Motion is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1408.

                                               BACKGROUND

         3.       On July 8, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

reorganization under Chapter 11 of the Bankruptcy Code.




                                                         1
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 3 of 14
         4.    Prior to the Petition Date, on November 7, 2019, the Debtor filed a voluntary

petition for reorganization under Chapter 11 of the Bankruptcy Code. The Debtor voluntarily

dismissed that case so that it could receive funding under the Cares Act, Payroll Protection

Program. After receiving said funding, the Debtor filed this case.

         5.    The Debtor remains in possession and operation of its assets and continues to

manage its business as a debtor in possession pursuant to Sections 1107 and 1108 of the

Bankruptcy Code. No trustee has been appointed in this case.

         6.    A committee of unsecured creditors (the “Committee”) was appointed in this case

by the United States Trustee pursuant to notice dated July 13, 2020.

         7.    The Debtor is a not for profit general hospital, organized and existing under the

laws of the State of New York, licensed under Article 28 of the New York State Public Health

Law.

         8.    The Debtor owns and operates medical facilities in Lockport, New York.

         9.    The Debtor intends to submit a Chapter 11 plan reflecting a restructuring of services

and a management services agreement with a local health care system.

         10.   On July 8, 2020, the Debtor filed a Motion for Use of Cash Collateral and

Establishing Date for Further Hearing on Debtor’s Motion for Leave to Use Cash Collateral. (ECF

#7).

         11.   On July 8, 2020, the Debtor also filed a Motion for Continuation of Utility Services

and Approval of Adequate Assurance of Payment Pursuant to Section 366(b). (ECF #8).

         12.   On July 8, 2020, the Debtor filed a Motion to Allow it to Continue to Use its

Prepetition Bank Accounts. (ECF #6).




                                                 2
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 4 of 14
         13.   On July 8, 2020, the Debtor filed a Motion for an Order Authorizing it to Pay

Prepetition Employee Wages, Salaries and Related Items; Prepetition Employee Business

Expenses, Prepetition Contributions to and Benefits Under Employee Benefit Plans; Prepetition

Employee Payroll Deductions and Withholdings; and All Costs and Expenses Incident to the

Foregoing Payments and Contributions. (ECF #9).

         14.   On July 8, 2020, the Debtor filed a Motion for Authority to Pay Prepetition Sale

Tax. (ECF #10).

         15.   On July 8, 2020, the Debtor filed a Motion for an Order Authorizing Continuation

of Debtor’s Insurance policies and Payment of the Prepetition Obligation in respect thereof. (ECF

#11).

         16.   On July 10, 2020, interim orders were entered (1) (A) prohibiting utility companies

from altering, refusing or discontinuing services to and/or discriminating against the Debtor on

account of the bankruptcy filing or any prepetition amounts due, (B) determining that the Debtor’s

utilities are adequately assured of future payment, (C) establishing procedures for objecting, and

(D) establishing procedures for requesting additional assurance of payment (ECF#41); (2)

permitting the Debtor to (I) continue to use existing cash management system, and (II) to maintain

existing bank accounts and business forms (ECF #40); (3) (I) authorizing payment of wages,

compensation and employee benefits and (II) authorizing financial institutions to honor and

process checks and transfers related to such obligations (ECF #44); and (4) authorizing Debtor to

pay prepetition amounts owing in respect of sales taxes (ECF#45), and final orders were entered

on August 5, 2020 (ECF # 100, 101, 102, and 103), except the motion to approve the cash

management system was entered on October 6, 2020 (ECF#275).




                                                3
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 5 of 14
         17.   On July 10, 2020, an interim order was entered permitting the Debtor to use cash

collateral (ECF #49). On September 4, 2020, a second interim order permitting the Debtor to use

cash collateral was entered (ECF#187). On September 29,2020, a further order permitting the

Debtor to use cash collateral (ECF #254). The Court authorized the Debtor’s request for further

use of cash collateral until November 5, 2020 and an order should be entered shortly. (ECF #289).

On November 20, 2020, the Court authorized the Debtor’s request to use cash collateral until

December 11, 2020 (#324) and an order granting the same was entered (#325). On December 11,

2020, the Court authorized the Debtor’s request for further use of cash collateral until December

28, 2020 (#343). On December 28, 2020, the Court authorized the Debtor’s request for further

use of cash collateral until January 11, 2021 (#382). On January 11, 2021, the Court authorized

the Debtor’s request for further use of cash collateral until January 25, 2020 (#398) and an order

authorized the Debtor’s request until January 25, 2021 (#416). On January 25, 2020, the Court

authorized the Debtor’s request for further use of cash collateral until February 8, 2021 (#416).

On February18, 2020 a final order authorizing cash collateral was entered (#457).

         18.   On August 21, 2020, the Debtor filed a motion to reject a lease with Clare A. Haar

(ECF #143), which was granted on August 31, 2020 (ECF #168).

         19.   On August 21, 2020, the Debtor filed a motion to grant relief from the automatic

stay to movants that obtained an order of relief from the stay in the prior filing (ECF #144), which

was granted on August 31, 2020 (ECF#170).

         20.   On August 25, 2020, the Debtor filed a motion to sell real property pursuant to

section 363 (ECF #151), which was granted on September 21, 2020 (ECF #230).

         21.   On September 11, 2020, a motion was filed to assume the Debtor’s executory

contract with CaptureNet (ECF #203), which was granted on September 21, 2020 (ECF #231).



                                                 4
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 6 of 14
         22.   On September 24, 2020, an order was entered granting the Committee’s request to

issue subpoena for the production of documents. (ECF#240).

         23.   On November 25, 2020, the Debtor filed Motion for Authority to Enter into a

Hospital Management Agreement With Catholic Health System Inc. (ECF #325).               Various

objections were filed to the motion and the Debtor filed a supplemental statement. On December

30, 2020, over objections, the Court (Judge Kaplan) entered an order granting interim approval on

the agreement through February 17, 2021 (ECF # 390). The final hearing was held and the matter

is under submission with an order to be entered.

         24.   On December 7, 2020, the Debtor filed a Motion to reject a contract with Kaleida

Health (ECF#339), and an order rejecting the contract was entered December 21, 2020 (ECF

#362).

         25.   On January 29, 2021, the Debtor filed an Emergency Motion re: (1) Seeking Interim

and Final Authorization for the Debtor to Enter Into a Debtor-In-Possession Super-priority Senior

Secured Credit Facility with Inter-Community Health Systems, Inc. and Catholic Health System,

Inc., (2) Approving a Settlement Agreement with Citizens Bank, N.A., and (3) Seeking Entry of

an Order Establishing Dates for Interim and Final Hearings. (ECF#426) and the Court entered an

Order Establishing Dates for Interim and Final Hearings on the Debtor’s Motion for an Order

Authorizing the Debtor to Enter into a Debtor-In-Possession Super-Priority Senior Secured Credit

Facility with Inter-Community Health Systems, Inc. and Catholic Health Systems; and

Establishing a Hearing Date for a Motion to Approve a Settlement Agreement with Citizens Bank,

N.A. (ECF#427). On February 3, 2021, an interim order was entered authorizing the DIP

Agreement and approving the Settlement Agreement. On February 12, 2021, the Court (Judge

Kaplan) approved the DIP Agreement on a final basis, pending submission of a final order.



                                                   5
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 7 of 14
         26.   On February 18, 2021, with the approval of the Settlement Agreement and DIP

Agreement, the Debtor         filed a motion to seek approval to enter into a Grant Agreement

(ECF#459). The matter is pending before the Court and is returnable on March 3, 2021.

         27.   On February 18, 2021, an order of recusal was entered and this case was assigned

to Honorable Michael J. Kaplan (ECF #458).

         28.   Pursuant to Section 1107(a) and 1108 of the Bankruptcy Code, the Debtor continues

to operate its business as a debtor in possession.

         29.   Since the Petition Date, the Debtor has remained current on the payment of all of

its post-petition expenses.

         30.   Furthermore, since the commencement of this case, the Debtor has made a number

of initial steps along the path toward filing a Chapter 11 plan. The Debtor has rejected various

executory contracts which were burdensome to the estate and has assumed contracts that are

beneficial to the estate. The Debtor brought a motion to lift the automatic stay in connection with

creditors who sought relief from the stay in its prior bankruptcy filing and also resolved several

additional motions for relief from stay. The Debtor retained a broker to sell real property it is no

longer operating. The Debtor has obtained authority to sell a small parcel of real estate and has a

motion pending for sale of other parcels of real estate. The Debtor has entered into a management

agreement with Catholic Health Systems. The Debtor has resolved the claim of its secured

creditor, Citizens Bank and has received approval on its Debtor-in-Possession financing.

         31.   The Debtor has received a positive report from its patient care ombudsman.

        32.    While the Debtor has taken or is in the process of taking a number of necessary

steps towards developing and filing a Chapter 11 plan, the Debtor must continue working on its




                                                     6
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 8 of 14
business model with CHS and discussing its proposal with its secured lenders and Creditors’

Committee, before proposing a plan.

        33.    Thus, the Debtor requires an additional extension of the exclusive period described

in Section 1121(b) of the Bankruptcy Code.

         34.   As the Court is aware, Bankruptcy Code Section 1121(b) provides that only a

debtor may file a plan during the 120-day period after the bankruptcy filing. Bankruptcy Code

Section 1121(c)(3) provides that, if a debtor files a plan within the 120-day exclusivity period, it

has an exclusive 180-day period from the date of the commencement of the case to solicit

acceptances of its proposed plan.

         35.   The Debtor’s statutory original exclusive period for filing a plan expired on

Thursday, November 5, 2020. .

         36.   The period within which the Debtor alone might solicit acceptance of such plan

expired on Monday, January 4,2021.

         37.   On or about October 22, 2020, the Debtor filed a motion to extend the time in which

it might exclusively file a plan and solicit acceptance thereon for another 120 days.

         38.   On November 2, 2020, the Court entered an order extending the exclusive period

for filing a plan and it will expire on Friday, March 5, 2021 and extending the exclusive period in

which it alone might solicit acceptance of a plan until Monday, May 4, 2021.

         39.   By this Motion, the Debtor seeks an additional 90 day extension of the exclusive

period in which the Debtor alone may file a disclosure statement and plan, until Thursday, June 3,

2021, and a similar additional 90 day extension of the exclusive period within which to solicit

acceptances of a proposed plan until Monday, August 2, 2021.




                                                 7
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                     Description: Main Document , Page 9 of 14
         40.    The purpose of Bankruptcy Code Section 1121(d) is to provide the debtor with a

full and fair opportunity to propose a plan without the disruption that would be caused by other

parties simultaneously filing competing plans.

         41.    Terminating the exclusivity periods before the Debtor has an adequate opportunity

to resolve key issues affecting any proposed plan will frustrate the purpose of Bankruptcy Code

Section 1121. The Debtor intends to file a plan as soon as practicable. Under the circumstances

of the cases described above, however, the Debtor submits that the initial 90-day exclusivity period

has not permitted a sufficient amount of time to permit it to achieve this objective.

         42.    Bankruptcy Code Section 1121(d) expressly permits the extension of the

exclusivity periods for “cause.” Although cause is not defined by the Bankruptcy Code, the

legislative history suggests that a decision whether or not to grant a motion to extend exclusivity

lies within the sound discretion of the bankruptcy judge. In re Gibson & Cushman Dredging

Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989) (Weyler, D.J.). The term “cause” has been viewed with

“maximum flexibility” and should be premised upon “some promise of probable success.” Id.

        43.     Under the circumstances of these cases, the Debtor submits that “cause” has been

shown and requests that an order be entered, substantially in the form of that attached as Exhibit

A, extending the exclusive time in which the Debtor alone may file a disclosure statement and plan

for an additional 90 days, until Thursday, June 3, 2021, and requests that a similar extension of the

exclusive period within which to solicit acceptances of a proposed plan be granted until Monday,

August 2, 2021.

         WHEREFORE, the Debtor requests that this Court enter an order granting it an extension

of time within which the Debtor exclusively may file a Chapter 11 disclosure statement and plan

for an additional 90 days, until Thursday, June 3, 2021, and an extension of time for an additional



                                                 8
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                    Description: Main Document , Page 10 of 14
90 days, of the period within which the Debtor alone might solicit acceptances of such plan, until

Monday, August 2, 2021 and for such other and further relief the Court deems just and proper.

 Dated:      February 26, 2021                  BARCLAY DAMON LLP
             Syracuse, New York                 Counsel for Debtor and Debtor In Possession

                                                By:     /s/Jeffrey A. Dove
                                                Jeffrey A. Dove, Esq.
                                                Beth Ann Bivona, Esq.
                                                Office and Post Office Address
                                                Barclay Damon Tower
                                                125 East Jefferson Street
                                                Syracuse, New York 14302
                                                Telephone: (315) 413-7112
                                                Facsimile: (315) 703-7346
                                                Email: jdove@barclaydamon.com
                                                Email: bbivona@barclaydamon.com




                                                9
22101492.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                    Description: Main Document , Page 11 of 14
           EXHIBIT “A”




Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                Description: Main Document , Page 12 of 14
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------
In re:
                                                               Case No. 1-20-10903-MJK
    EASTERN NIAGARA HOSPITAL, INC.,                            Chapter 11

                                    Debtor.
------------------------------------------------------------

                ORDER GRANTING DEBTOR’S MOTION TO ENLARGE THE
              EXCLUSIVE PERIOD WITHIN WHICH ONLY THE DEBTOR MAY
             FILE AND SEEK APPROVAL OF A DISCLOSURE STATEMENT AND
                CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         This matter having come before this Court upon the motion (the “Motion”) of the Debtor-

in-Possession, Eastern Niagara Hospital, Inc. (“Debtor”), seeking the entry of an Order, pursuant

to 11 U.S.C. Sections 1121(b) and (c), extending for an additional 90 days, until Thursday, June

3, 2021, the period within which the Debtor exclusively may file a Chapter 11 disclosure statement

and plan, and extending for an additional 90 days, until Monday, August 2, 2021, the period within

which the Debtor alone might solicit acceptances of such plan (the “Motion”),

         AND, this matter having come before this Court for a hearing on March 17, 2021, on notice

to the Office of the United States Trustee, counsel for Citizens Bank, N.A., f/k/a RBS Citizens,

N.A., counsel for the Committee of Unsecured Creditors, and those parties requesting notices, and

the Court finding such notice to be adequate,

         AND, no party having filed any opposition to the Motion,

         NOW, upon all pleadings and proceedings had in this matter to date, and good cause

appearing therefor, it is hereby

         ORDERED, that the Motion is granted as hereinafter set forth;




22101490.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                    Description: Main Document , Page 13 of 14
         ORDERED, that the time within which the Debtor exclusively may file a Chapter 11

disclosure statement and plan is hereby extended for an additional 90 days, until Thursday, June

3, 2021; and it is further

         ORDERED, that the period within which the Debtor alone might solicit acceptances of

such plan is hereby extended for 90 days, Monday, August 2, 2021.

Dated:       March ____, 2021
             Buffalo, New York

                                            HONORABLE MICHAEL J. KAPLAN
                                            UNITED STATES BANKRUPTCY JUDGE




                                               2
22101490.1
    Case 1-20-10903-MJK, Doc 474, Filed 02/26/21, Entered 02/26/21 08:53:00,
                    Description: Main Document , Page 14 of 14
